Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11, 13 -15, 17, and 20-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Although the application discloses using of water, it cannot represent all the substances that have no fixed shape and yields easily to external pressure; a gas or any other liquid.
Claims 11, 13 -15, 17, and 20-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There is no support for the recitation “being formed with no openings in the microcapsule material by chemical synthesis including emulsified reaction”. The Applicant states that the support can be found at specification at page 11, lines 8-15, page 15, lines 8-18, and Fig. 1. The Examiner could not find such support especially for “no openings”. Any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977)
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 11, 13-15, and 17 and 23 - 24 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by JP10194806 (machine translation).
Regarding Claims 11, 13, 14, 15 and 23 - 24, JP’806 discloses that a crack repairing material is used by blending it in concrete, thereby supplying a repairing liquid to a crack generated in the concrete to close the crack, which comprises impregnating fibers with the repair liquid and coating the fibers with a coating film so that the repair liquid is impregnated in the fibers and is contained therein, and the concrete is impregnated with the repair liquid and the coating film is broken when a crack occurs to release the repair liquid impregnated in the fiber([0007]). JP’806 discloses that the plurality of crack repairing material(1) is constituted to encapsulate a repairing liquid (3 ) in a coating film (4), which is obtained by impregnating a fiber (2a ) with the repairing liquid 3 and covering the surface with the coating film (4 )breakable at the time of generating crack. 

    PNG
    media_image1.png
    260
    619
    media_image1.png
    Greyscale

The sealant liquid 3 exhibits liquid state such as alkali silicate-based aqueous solution. Alkali element includes any of the elements lithium, sodium, potassium, rubidium, cesium, and francium. It is known in the art that sodium silicate is alkali silicate. It is not picking and choosing to select one element from one list, however long the list may be. When the species is clearly named, the selection from a long list does not avoid a 102 rejection. See Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990) (The claimed compound was named in a reference which also disclosed 45 other compounds. The Board held that the comprehensiveness of the listing did not negate the fact that the compound claimed was specifically taught. See also In re Sivaramakrishnan, 673 F.2d 1383, 213 USPQ 441 (CCPA 1982). The coating film 4 can be selected from urethane resins, acrylic resins, unsaturated polyester resins, and mixtures thereof ([0010-0014]). The fiber can be steel fiber ([011]). A spherical or other capsule shaped like any shape can be used ([0023]). The prior art is silent to forming a covalent bond between hydrated damaged cement in the concrete and the sodium silicate. However, the prior art does teach that the repairing agent is used for repairing cracks in concrete.
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. 
It is noted that claims are product-by-process claims. Eventhough product-by- process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 77F.2d 695, 698,227 USPQ 964,966 (Fed. Cir. 1985) (citations omitted).
It is noted that the hydrated cement product made by the process comprising the step of “applying mechanical stress to the hydrated cement to form one or more cracks and rupture the microcapsule material of the microcapsules to release the aqueous mending agent which flows to the one or more cracks to form covalent bonds with the hydrated cement in the one or more cracks.” Thus, the claimed hydrated cement product does not contain the microcapsule each consisting of a microcapsule material and a fluid encapsulated by the microcapsule material after the above step. The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) 
As for claims 23-24, the Examiner examines the claims 23 - 24 as the hydrated cement product comprising ruptured microcapsules only.
Regarding claim 17, the coating film 4 can be selected from urethane resins, acrylic resins, unsaturated polyester resins, and mixtures thereof ([0021]).
Regarding claims 13 and 15, the fiber can be steel fiber ([011]).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11,13 -15,17, and 20 - 28 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US20060169180, further in view of JP10194806 .
Regarding claims 11,13-15, and 20-25, US20060169180 discloses a cured matrix material having a plurality of hollow fibers dispersed therein, the hollow fibers having a selectively releasable modifying agent contained therein, means for maintaining the modifying agent within the fibers until selectively released and means for permitting selective release of the modifying agent from the hollow fibers into the matrix material in response to at least one predetermined external stimulus. The shaped articles are matrix composite materials of varying size and end use applications. The cured matrix materials have within them smart fibers capable of delivering repair chemicals into the matrix wherever and whenever they are needed ([0019].
US20060169180 discloses that the matrix material comprises a continuous phase and is a material that may be shaped to form a three-dimensional shaped article adapted for a particular use. Matrix materials can include any curable, settable or hardenable materials used in construction, building, roofing, roadway, aircraft, automotive, marine, appliances, transportation and/or biomedical fields for making shaped articles. The matrix materials may be inorganic or organic in nature and may include by way of illustration: cement, concrete ([0061]). Cement is a fine, gray powder consisting of alumina, lime, silica and iron oxide which sets to a hard material after mixture with water ([0003]). 
US20060169180 discloses that the hollow fibers may be organic and of any desired length, wall thickness or cross-sectional configuration. The modifying agent is selected from materials capable of beneficially modifying the matrix fiber composite after curing. The modifying agents are selectively released into the surrounding matrix in use in response to a predetermined stimulus be it internal or externally applied. The hollow fibers may be closed off or even coated to provide a way to keep the modifying agent in the fibers until the appropriate time for selective release occurs (abstract).
US20060169180 discloses that the shaped articles comprise hollow fibers having interior spaces therein for containing selectively releasable modifying agents. The hollow fiber materials may include inorganic fibers or organic fibers. Illustrative inorganic fibers include, without limitation: fiberglass fibers, cement fibers, asphalt fibers, hydroxyapatite fibers, glass fibers, ceramic fibers, metal fibers, and the like. Illustrative organic fibers that may be used as the hollow fiber component may include, without limitation: polyolefin fibers, polyester fibers, and polyamide fibers et al ([0063]).
US20060169180 discloses that the matrix selected may vary, for example, Ribtec (.TM.) mats of stainless steel fibers may be slurry infiltrated with cement, hollow fibers for repair may be included. Under loading, the mat causes the cement to form microcracks, which in accordance with this invention releases the repair adhesives into the matrix to provide a repaired high toughness composite material ([0130]). US20060169180 discloses that means for permitting selective release of the modifying agent in response to the external stimulus may be provided. Illustrative examples include the selectively removable or dissolvable coatings which give way to permit leakage of the modifying agent in response to, for example, stimuli such as heating, cooling, loading, impacting, cracking, water infusion, chloride infusion, alkalinity changes, acidity changes, acoustic excitation, low frequency wave excitations, hydrostatic pressure, rolling pressure, light sensitivity or laser excitation, or the like. Electrical currents, voltages, electrorheological excitation, radiation, or other energetic stimuli may also be employed or effective to permit or cause selective release of the modifying agent or agents from the fibers. (Abstract, [0075]). Thus, it is reasonable to expect that modifying agent would release from one or some or all of the hollow fibers (read on the microcapsule). The modifying agent within the hollow fiber is released into the vicinity of the crack in the cementitious matrix to fill the void and eventually cure to rebond the fiber to the matrix and repair the fiber to itself ([0097]).
US20060169180 discloses that the fibers may be bundled, woven or loose. They may be held or engaged together with flexible web materials. They may comprise twisted pairs and additionally may include concentric structures of one or more fibers. The sidewalls of the fibers are typically rupturable or porous to permit the discharge or exiting of the modifying agent into the surrounding cured composite matrix material. The fibers may come in different shapes, volumes, and wall thicknesses. Although fiber materials are preferred, other container-like smart release structures or vessels may be provided for special end uses. It should be apparent to those skilled in this art that for certain end uses, small release vessels having a shape somewhat different from hollow fibers for performing the same smart release functions may be employed. In addition, the fibers may be relatively small, chopped or comminuted fibers having lengths of less than about one inch and diameters of less than about 100 microns ([0064). 
US20060169180 discloses that the modifying agents include agents which will modify the performance characteristics of the cured shaped article matrix materials in use. Certain water barriers are particularly useful modifying agents for cementitious matrices. Another modifying agent which may be used herein includes a sealant used to prevent water permeability and ingress or egress of water or other liquid materials to and from the cured matrix composite. Illustrative examples for cement may include oily sealants to prevent ingress of water such as linseed oil or other known sealant materials. These may include special ZYPEX.RTM. brand sodium silicate additives as well as siloxane and silica additives known as SALT GUARD.RTM. and the like. Another modifying agent useful in the shaped articles of this invention includes anticorrosion agents such as calcium nitrite. These are particularly useful in cementitious matrices employing rebar reinforcements or steel mesh reinforcements ([0066-00069]).
But it does not specifically disclose the modifying agents is aqueous sodium silicate or aqueous agent.
 However, JP’806 discloses that a crack repairing material is used by blending it in concrete, thereby supplying a repairing liquid to a crack generated in the concrete to close the crack, which comprises impregnating fibers with the repair liquid. The sealant liquid 3 exhibits liquid state such as alkali silicate-based aqueous solution. Alkali element includes any of the elements lithium, sodium, potassium, rubidium, cesium, and francium. It is known in the art that sodium silicate is alkali silicate. It is not picking and choosing to select one element from one list, however long the list may be. When the species is clearly named, the selection from a long list does not avoid a 102 rejection. See Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990) (The claimed compound was named in a reference which also disclosed 45 other compounds. The Board held that the comprehensiveness of the listing did not negate the fact that the compound claimed was specifically taught. See also In re Sivaramakrishnan, 673 F.2d 1383, 213 USPQ 441 (CCPA 1982).
Thus, it would have been obvious to one of ordinary skill in the art at the time of invention by applicants to use the aqueous sodium silicate as the claimed mending agent, motivated by the fact that both the references are drawn to the crack repairing and it is known in the art that substitute one known compound for another for the same purpose is known in the art.
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. 
It is noted that claims are product-by-process claims. Eventhough product-by- process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 77F.2d 695, 698,227 USPQ 964,966 (Fed. Cir. 1985) (citations omitted).
It is noted that the hydrated cement product made by the process comprising the step of “applying mechanical stress to the hydrated cement to form one or more cracks and rupture the microcapsule material of the microcapsules to release the aqueous mending agent which flows to the one or more cracks to form covalent bonds with the hydrated cement in the one or more cracks. ” Thus the claimed hydrated cement product does not contain the microcapsule each consisting of a microcapsule material and a fluid encapsulated by the microcapsule material after the above step. The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) 
Regarding claim 17, US20060169180 discloses that the hollow fibers comprise fiberglass, cement, asphalt, hydroxyapatite, glass, ceramic, metal, polyolefin, polyester, polycarbonate, polyacrylate, polyarylate, polyamide, polyimide, polyaramide, polyurethane, carbon, graphite, cellulose, nitrocellulose, hydrocarbon, or piezoelectric material (claim 4).
Regarding claims 26-27, US20060169180 discloses a cured matrix material having a plurality of hollow fibers dispersed therein, the hollow fibers having a selectively releasable modifying agent contained therein, means for maintaining the modifying agent within the fibers until selectively released and means for permitting selective release of the modifying agent from the hollow fibers into the matrix material in response to at least one predetermined external stimulus. The shaped articles are matrix composite materials of varying size and end use applications. The cured matrix materials have within them smart fibers capable of delivering repair chemicals into the matrix wherever and whenever they are needed ([0019].
US20060169180 discloses that the matrix material comprises a continuous phase and is a material that may be shaped to form a three-dimensional shaped article adapted for a particular use. Matrix materials can include any curable, settable or hardenable materials used in construction, building, roofing, roadway, aircraft, automotive, marine, appliances, transportation and/or biomedical fields for making shaped articles. The matrix materials may be inorganic or organic in nature and may include by way of illustration: cement, concrete ([0061]). Cement is a fine, gray powder consisting of alumina, lime, silica and iron oxide which sets to a hard material after mixture with water ([0003]). 
US20060169180 discloses that the hollow fibers may be organic and of any desired length, wall thickness or cross-sectional configuration. The modifying agent is selected from materials capable of beneficially modifying the matrix fiber composite after curing. The modifying agents are selectively released into the surrounding matrix in use in response to a predetermined stimulus be it internal or externally applied. The hollow fibers may be closed off or even coated to provide a way to keep the modifying agent in the fibers until the appropriate time for selective release occurs (abstract)
US20060169180 discloses that the shaped articles comprise hollow fibers having interior spaces therein for containing selectively releasable modifying agents. The hollow fiber materials may include inorganic fibers or organic fibers. Illustrative inorganic fibers include, without limitation: fiberglass fibers, cement fibers, asphalt fibers, hydroxyapatite fibers, glass fibers, ceramic fibers, metal fibers, and the like. Illustrative organic fibers that may be used as the hollow fiber component may include, without limitation: polyolefin fibers, polyester fibers, and polyamide fibers et al ([0063]).
US20060169180 discloses that the fibers may be bundled, woven or loose. They may be held or engaged together with flexible web materials. They may comprise twisted pairs and additionally may include concentric structures of one or more fibers. The sidewalls of the fibers are typically rupturable or porous to permit the discharge or exiting of the modifying agent into the surrounding cured composite matrix material. The fibers may come in different shapes, volumes, and wall thicknesses. Although fiber materials are preferred, other container-like smart release structures or vessels may be provided for special end uses. It should be apparent to those skilled in this art that for certain end uses, small release vessels having a shape somewhat different from hollow fibers for performing the same smart release functions may be employed. In addition, the fibers may be relatively small, chopped or comminuted fibers having lengths of less than about one inch and diameters of less than about 100 microns ([0064). 
US20060169180 discloses that the modifying agents include agents which will modify the performance characteristics of the cured shaped article matrix materials in use. Certain water barriers are particularly useful modifying agents for cementitious matrices. Another modifying agent which may be used herein includes a sealant used to prevent water permeability and ingress or egress of water or other liquid materials to and from the cured matrix composite. Illustrative examples for cement may include oily sealants to prevent ingress of water such as linseed oil or other known sealant materials. These may include special ZYPEX.RTM. brand sodium silicate additives as well as siloxane and silica additives known as SALT GUARD.RTM. and the like. Another modifying agent useful in the shaped articles of this invention includes anticorrosion agents such as calcium nitrite. These are particularly useful in cementitious matrices employing rebar reinforcements or steel mesh reinforcements ([0066-00069]).
But it does not specifically disclose the modifying agents is aqueous sodium silicate or aqueous agent.
 However, JP’806 discloses that a crack repairing material is used by blending it in concrete, thereby supplying a repairing liquid to a crack generated in the concrete to close the crack, which comprises impregnating fibers with the repair liquid. The sealant liquid 3 exhibits liquid state such as alkali silicate-based aqueous solution. Alkali element includes any of the elements lithium, sodium, potassium, rubidium, cesium, and francium. It is known in the art that sodium silicate is alkali silicate. It is not picking and choosing to select one element from one list, however long the list may be. When the species is clearly named, the selection from a long list does not avoid a 102 rejection. See Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990) (The claimed compound was named in a reference which also disclosed 45 other compounds. The Board held that the comprehensiveness of the listing did not negate the fact that the compound claimed was specifically taught. See also In re Sivaramakrishnan, 673 F.2d 1383, 213 USPQ 441 (CCPA 1982).
Thus, it would have been obvious to one of ordinary skill in the art at the time of invention by applicants to use the aqueous sodium silicate as the claimed mending agent, motivated by the fact that both the references are drawn to the crack repairing and it is known in the art that substitute one known compound for another for the same purpose is known in the art.
US20060169180 discloses that means for permitting selective release of the modifying agent in response to the external stimulus may be provided. Illustrative examples include the selectively removable or dissolvable coatings which give way to permit leakage of the modifying agent in response to, for example, stimuli such as heating, cooling, loading, impacting, cracking, water infusion, chloride infusion, alkalinity changes, acidity changes, acoustic excitation, low frequency wave excitations, hydrostatic pressure, rolling pressure, light sensitivity or laser excitation, or the like. Electrical currents, voltages, electrorheological excitation, radiation, or other energetic stimuli may also be employed or effective to permit or cause selective release of the modifying agent or agents from the fibers. (Abstract, [0075]). Thus, it is reasonable to expect that modifying agent would release from one or some of the hollow fiber( read on the microcapsule). The modifying agent within the hollow fiber is released into the vicinity of the crack in the cementitious matrix to fill the void and eventually cure to rebond the fiber to the matrix and repair the fiber to itself ([0097]).
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is noted that claims are product-by-process claims. Eventhough product-by- process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 77F.2d 695, 698,227 USPQ 964,966 (Fed. Cir. 1985) (citations omitted).
Regarding claim 28, US20060169180 discloses that the hollow fibers comprise, polyurethane (claim 4). The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 77F.2d 695, 698,227 USPQ 964,966 (Fed. Cir. 1985) (citations omitted).
Claims 11,13, 15,17, and 20 - 28 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US20060169180, further in view of DE3036605.
Regarding claims 11, 13, 15 and 20 - 25, US20060169180 discloses a cured matrix material having a plurality of hollow fibers dispersed therein, the hollow fibers having a selectively releasable modifying agent contained therein, means for maintaining the modifying agent within the fibers until selectively released and means for permitting selective release of the modifying agent from the hollow fibers into the matrix material in response to at least one predetermined external stimulus. The shaped articles are matrix composite materials of varying size and end use applications. The cured matrix materials have within them smart fibers capable of delivering repair chemicals into the matrix wherever and whenever they are needed ([0019].
US20060169180 discloses that the matrix material comprises a continuous phase and is a material that may be shaped to form a three-dimensional shaped article adapted for a particular use. Matrix materials can include any curable, settable or hardenable materials used in construction, building, roofing, roadway, aircraft, automotive, marine, appliances, transportation and/or biomedical fields for making shaped articles. The matrix materials may be inorganic or organic in nature and may include by way of illustration: cement, concrete ([0061]). Cement is a fine, gray powder consisting of alumina, lime, silica and iron oxide which sets to a hard material after mixture with water ([0003]). 
US20060169180 discloses that the hollow fibers may be organic and of any desired length, wall thickness or cross-sectional configuration. The modifying agent is selected from materials capable of beneficially modifying the matrix fiber composite after curing. The modifying agents are selectively released into the surrounding matrix in use in response to a predetermined stimulus be it internal or externally applied. The hollow fibers may be closed off or even coated to provide a way to keep the modifying agent in the fibers until the appropriate time for selective release occurs (abstract) ]). US20060169180 discloses that means for permitting selective release of the modifying agent in response to the external stimulus may be provided. Illustrative examples include the selectively removable or dissolvable coatings which give way to permit leakage of the modifying agent in response to, for example, stimuli such as heating, cooling, loading, impacting, cracking, water infusion, chloride infusion, alkalinity changes, acidity changes, acoustic excitation, low frequency wave excitations, hydrostatic pressure, rolling pressure, light sensitivity or laser excitation, or the like. Electrical currents, voltages, electrorheological excitation, radiation, or other energetic stimuli may also be employed or effective to permit or cause selective release of the modifying agent or agents from the fibers. (Abstract, [0075]). Thus, it is reasonable to expect that modifying agent would release from one or some or all of the hollow fibers (read on the microcapsule). The modifying agent within the hollow fiber is released into the vicinity of the crack in the cementitious matrix to fill the void and eventually cure to rebond the fiber to the matrix and repair the fiber to itself ([0097]).
US20060169180 discloses that the shaped articles comprise hollow fibers having interior spaces therein for containing selectively releasable modifying agents. The hollow fiber materials may include inorganic fibers or organic fibers. Illustrative inorganic fibers include, without limitation: fiberglass fibers, cement fibers, asphalt fibers, hydroxyapatite fibers, glass fibers, ceramic fibers, metal fibers, and the like. Illustrative organic fibers that may be used as the hollow fiber component may include, without limitation: polyolefin fibers, polyester fibers, and polyamide fibers et al ([0063]).
US20060169180 discloses that the fibers may be bundled, woven or loose. They may be held or engaged together with flexible web materials. They may comprise twisted pairs and additionally may include concentric structures of one or more fibers. The sidewalls of the fibers are typically rupturable or porous to permit the discharge or exiting of the modifying agent into the surrounding cured composite matrix material. The fibers may come in different shapes, volumes, and wall thicknesses. Although fiber materials are preferred, other container-like smart release structures or vessels may be provided for special end uses. It should be apparent to those skilled in this art that for certain end uses, small release vessels having a shape somewhat different from hollow fibers for performing the same smart release functions may be employed. In addition, the fibers may be relatively small, chopped or comminuted fibers having lengths of less than about one inch and diameters of less than about 100 microns ([0064). 
US20060169180 discloses that the modifying agents include agents which will modify the performance characteristics of the cured shaped article matrix materials in use. Certain water barriers are particularly useful modifying agents for cementitious matrices. Another modifying agent which may be used herein includes a sealant used to prevent water permeability and ingress or egress of water or other liquid materials to and from the cured matrix composite. Illustrative examples for cement may include oily sealants to prevent ingress of water such as linseed oil or other known sealant materials. These may include special ZYPEX.RTM. brand sodium silicate additives as well as siloxane and silica additives known as SALT GUARD.RTM. and the like. Another modifying agent useful in the shaped articles of this invention includes anticorrosion agents such as calcium nitrite. These are particularly useful in cementitious matrices employing rebar reinforcements or steel mesh reinforcements ([0066-00069]).
US20060169180 discloses the composition set forth above. But it is silent about the repairing fluid comping calcium nitrite and water
However, it would have been obvious to one of ordinary skill in the art to use the calcium nitrite aqueous solution, motivated by the fact that DE’605 discloses that it is useful as anticorrosion agent and cement additive to provide beneficial effect (anticorrosion) for the cement composition.
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is noted that claims are product-by-process claims. Eventhough product-by- process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 77F.2d 695, 698,227 USPQ 964,966 (Fed. Cir. 1985) (citations omitted).
Regarding claim 17, US20060169180 discloses that the hollow fibers comprise fiberglass, cement, asphalt, hydroxyapatite, glass, ceramic, metal, polyolefin, polyester, polycarbonate, polyacrylate, polyarylate, polyamide, polyimide, polyaramide, polyurethane, carbon, graphite, cellulose, nitrocellulose, hydrocarbon, or piezoelectric material (claim 4).
Regarding claims 26-27, US20060169180 discloses a cured matrix material having a plurality of hollow fibers dispersed therein, the hollow fibers having a selectively releasable modifying agent contained therein, means for maintaining the modifying agent within the fibers until selectively released and means for permitting selective release of the modifying agent from the hollow fibers into the matrix material in response to at least one predetermined external stimulus. The shaped articles are matrix composite materials of varying size and end use applications. The cured matrix materials have within them smart fibers capable of delivering repair chemicals into the matrix wherever and whenever they are needed ([0019].
US20060169180 discloses that the matrix material comprises a continuous phase and is a material that may be shaped to form a three-dimensional shaped article adapted for a particular use. Matrix materials can include any curable, settable or hardenable materials used in construction, building, roofing, roadway, aircraft, automotive, marine, appliances, transportation and/or biomedical fields for making shaped articles. The matrix materials may be inorganic or organic in nature and may include by way of illustration: cement, concrete ([0061]). Cement is a fine, gray powder consisting of alumina, lime, silica and iron oxide which sets to a hard material after mixture with water ([0003]). 
US20060169180 discloses that the hollow fibers may be organic and of any desired length, wall thickness or cross-sectional configuration. The modifying agent is selected from materials capable of beneficially modifying the matrix fiber composite after curing. The modifying agents are selectively released into the surrounding matrix in use in response to a predetermined stimulus be it internal or externally applied. The hollow fibers may be closed off or even coated to provide a way to keep the modifying agent in the fibers until the appropriate time for selective release occurs (abstract). ]). US20060169180 discloses that means for permitting selective release of the modifying agent in response to the external stimulus may be provided. Illustrative examples include the selectively removable or dissolvable coatings which give way to permit leakage of the modifying agent in response to, for example, stimuli such as heating, cooling, loading, impacting, cracking, water infusion, chloride infusion, alkalinity changes, acidity changes, acoustic excitation, low frequency wave excitations, hydrostatic pressure, rolling pressure, light sensitivity or laser excitation, or the like. Electrical currents, voltages, electrorheological excitation, radiation, or other energetic stimuli may also be employed or effective to permit or cause selective release of the modifying agent or agents from the fibers. (Abstract, [0075]). Thus, it is reasonable to expect that modifying agent would release from one or some or all of the hollow fibers (read on the microcapsule). The modifying agent within the hollow fiber is released into the vicinity of the crack in the cementitious matrix to fill the void and eventually cure to rebond the fiber to the matrix and repair the fiber to itself ([0097]).
US20060169180 discloses that the shaped articles comprise hollow fibers having interior spaces therein for containing selectively releasable modifying agents. The hollow fiber materials may include inorganic fibers or organic fibers. Illustrative inorganic fibers include, without limitation: fiberglass fibers, cement fibers, asphalt fibers, hydroxyapatite fibers, glass fibers, ceramic fibers, metal fibers, and the like. Illustrative organic fibers that may be used as the hollow fiber component may include, without limitation: polyolefin fibers, polyester fibers, and polyamide fibers et al ([0063]).
US20060169180 discloses that the fibers may be bundled, woven or loose. They may be held or engaged together with flexible web materials. They may comprise twisted pairs and additionally may include concentric structures of one or more fibers. The sidewalls of the fibers are typically rupturable or porous to permit the discharge or exiting of the modifying agent into the surrounding cured composite matrix material. The fibers may come in different shapes, volumes, and wall thicknesses. Although fiber materials are preferred, other container-like smart release structures or vessels may be provided for special end uses. It should be apparent to those skilled in this art that for certain end uses, small release vessels having a shape somewhat different from hollow fibers for performing the same smart release functions may be employed. In addition, the fibers may be relatively small, chopped or comminuted fibers having lengths of less than about one inch and diameters of less than about 100 microns ([0064). 
US20060169180 discloses that the modifying agents include agents which will modify the performance characteristics of the cured shaped article matrix materials in use. Certain water barriers are particularly useful modifying agents for cementitious matrices. Another modifying agent which may be used herein includes a sealant used to prevent water permeability and ingress or egress of water or other liquid materials to and from the cured matrix composite. Illustrative examples for cement may include oily sealants to prevent ingress of water such as linseed oil or other known sealant materials. These may include special ZYPEX.RTM. brand sodium silicate additives as well as siloxane and silica additives known as SALT GUARD.RTM. and the like. Another modifying agent useful in the shaped articles of this invention includes anticorrosion agents such as calcium nitrite. These are particularly useful in cementitious matrices employing rebar reinforcements or steel mesh reinforcements ([0066-00069]). Although fiber materials are preferred, other container-like smart release structures or vessels may be provided for special end uses([0064]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the fiber shape, as such modification would involve a mere change in configuration.  It has been held that a change in configuration of shape is obvious, absent persuasive evidence that a particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
US20060169180 discloses the composition set forth above. But it is silent about the repairing fluid comping calcium nitrite and water
However, it would have been obvious to one of ordinary skill in the art to use the calcium nitrite aqueous solution, motivated by the fact that DE’605 discloses that it is useful as anticorrosion agent and cement additive to provide beneficial effect (anticorrosion) for the cement composition.
US20060169180 discloses that means for permitting selective release of the modifying agent in response to the external stimulus may be provided. Illustrative examples include the selectively removable or dissolvable coatings which give way to permit leakage of the modifying agent in response to, for example, stimuli such as heating, cooling, loading, impacting, cracking, water infusion, chloride infusion, alkalinity changes, acidity changes, acoustic excitation, low frequency wave excitations, hydrostatic pressure, rolling pressure, light sensitivity or laser excitation, or the like. Electrical currents, voltages, electrorheological excitation, radiation, or other energetic stimuli may also be employed or effective to permit or cause selective release of the modifying agent or agents from the fibers (Abstract, [0075]). Thus, it is reasonable to expect that modifying agent would release from one or some of the hollow fiber (read on the microcapsule). The modifying agent within the hollow fiber is released into the vicinity of the crack in the cementitious matrix to fill the void and eventually cure to rebond the fiber to the matrix and repair the fiber to itself ([0097]). Although fiber materials are preferred, other container-like smart release structures or vessels may be provided for special end uses([0064]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the fiber shape, as such modification would involve a mere change in configuration.  It has been held that a change in configuration of shape is obvious, absent persuasive evidence that a particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
US20060169180 discloses the composition set forth above. But it is silent about the repairing fluid comping calcium nitrite and water
However, it would have been obvious to one of ordinary skill in the art to use the calcium nitrite aqueous solution, motivated by the fact that DE’605 discloses that it is useful as anticorrosion agent and cement additive to provide beneficial effect (anticorrosion) for the cement composition.
It is noted that claims are product-by-process claims. Eventhough product-by- process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 77F.2d 695, 698,227 USPQ 964,966 (Fed. Cir. 1985) (citations omitted).
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. 
Regarding claim 28, US20060169180 discloses that the hollow fibers comprise, polyurethane (claim 4). The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 77F.2d 695, 698,227 USPQ 964,966 (Fed. Cir. 1985) (citations omitted).

Response to Arguments
Applicant's arguments filed 01/20/2022 have been fully considered but they are not persuasive.
The Applicant states: Independent claim 11 is directed to a hydrated cement product prepared by a process comprising forming a plurality of microcapsules by chemical synthesis including emulsified reaction, the microcapsule material encapsulating the fluid which includes an aqueous mending agent and being formed with no openings in the microcapsule material by chemical synthesis including emulsified reaction, incorporating the plurality of microcapsules into a hydrated cement of cement and water to form the hydrated cement product, and applying mechanical stress to the hydrated cement to form one or more cracks and rupture the microcapsule material of one or more of the microcapsules to release the aqueous mending agent which flows to the one or more cracks to form covalent bonds with the hydrated cement in the one or more cracks. JP '806 at [0007] discloses supplying a repairing liquid to a crack generated in the concrete to close the crack, which comprises impregnating fibers with the repair liquid and coating the fibers with a coating film so that the repair liquid is impregnated in the fibers and is contained therein. The coating film is broken when a crack occurs to release the repair liquid impregnated in the fiber. 
The Examiner respectfully submits that the claim 11 recites that the claimed cement product prepared by a process comprising rupturing one or more microcapsules and the claim does not exclude all the microcapsules being ruptured. Thus, JP’806 teaching is read on the claimed hydrated cement product. JP’806 discloses that the hydrated cement product comprising ruptured microcapsule film and repairing liquid filled in the cracks. Please note there is no upper limit of the number of the ruptured microsphere. Thus the, JP’806 product is read on the claimed product. It is noted that claims are product-by-process claims. Eventhough product-by- process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 77F.2d 695, 698,227 USPQ 964,966 (Fed. Cir. 1985) (citations omitted).
The applicant argues that JP '806 does not anticipate claim 11 because, among other things, (i) the fiber bundle encapsulated by the coating film is a solid, not a fluid.
The Examiner respectfully submits that the claimed product‘s fluid is in the crack not inside the ruptured microcapsule.JP’806 disclose the repairing agent is an aqueous sodium silicate. 
The applicant argues that (ii) JP '806 acknowledges that it is not possible to encapsulate only healing liquid in hollow capsules and it resorts to the use of fiber bundles to hold the healing liquid. 
The Examiner respectfully submits that It is noted that claims are product-by-process claims. Eventhough product-by- process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 77F.2d 695, 698,227 USPQ 964,966 (Fed. Cir. 1985) (citations omitted). The coating film 4 can be selected from urethane resins, acrylic resins, unsaturated polyester resins. 
The applicant argues that given that the healing solution is tightly held to the bundles by capillary action, it is unclear why this liquid would flow into a crack and JP '806 does not present any crack healing data. 
The Examiner respectfully submits that JP’806 discloses that a crack repairing material is used by blending it in concrete, thereby supplying a repairing liquid to a crack generated in the concrete to close the crack, which comprises impregnating fibers with the repair liquid and coating the fibers with a coating film so that the repair liquid is impregnated in the fibers and is contained therein, and the concrete is impregnated with the repair liquid and the coating film is broken when a crack occurs to release the repair liquid impregnated in the fiber([0007]).
The applicant argues that (iv) JP '806 discloses the need to dry the fiber bundle before encapsulation, which seems to defeat the whole purpose behind having a healing solution. 
The Examiner respectfully submits that JP’806 discloses that a crack repairing material is used by blending it in concrete, thereby supplying a repairing liquid to a crack generated in the concrete to close the crack, which comprises impregnating fibers with the repair liquid and coating the fibers with a coating film so that the repair liquid is impregnated in the fibers and is contained therein, and the concrete is impregnated with the repair liquid and the coating film is broken when a crack occurs to release the repair liquid impregnated in the fiber([0007]).
The applicant argues that JP '806 does not teach that the microcapsule material of one or more of the microcapsules is ruptured to release the aqueous mending agent. Nor does JP '806 disclose that the aqueous mending agent forms covalent bonds with the hydrated cement in the one or more cracks. These are not intended use limitations. 
The Examiner respectfully submits that the claims are drawn to a product not a process of using or making the product. JP’806 discloses that a crack repairing material is used by blending it in concrete, thereby supplying a repairing liquid to a crack generated in the concrete to close the crack, which comprises impregnating fibers with the repair liquid and coating the fibers with a coating film so that the repair liquid is impregnated in the fibers and is contained therein, and the concrete is impregnated with the repair liquid and the coating film is broken when a crack occurs to release the repair liquid impregnated in the fiber([0007]).
The applicant argues that Claim 11 as amended recites that the microcapsule material encapsulates the fluid which includes an aqueous mending agent and is formed with no openings in the microcapsule material by chemical synthesis including emulsified reaction. See, e.g., specification at page 11, lines 8-15, page 15, lines 8-18, and Fig. 1. JP '806 does not teach or suggest the structure of the microcapsules including microcapsule material formed by chemical synthesis including emulsified reaction to have no openings for encapsulating the fluid which includes an aqueous mending agent. 
The Examiner respectfully submits that the claim 11 recites that the claimed cement product prepared by a process comprising rupturing one or more microcapsules and the claim does not exclude all the microcapsules being ruptured. Thus, JP’806 teaching is read on the claimed hydrated cement product. JP’806 discloses the hydrated cement product comprising ruptured microcapsule film and repairing liquid filled in the cracks. Please note there is no upper limit of the number of the ruptured microsphere. Thus the, JP’806 product is read on the claimed product. It is noted that claims are product-by-process claims. Eventhough product-by- process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 77F.2d 695, 698,227 USPQ 964,966 (Fed. Cir. 1985) (citations omitted).
The Applicant argues that the Office Action rejects claims 23 and 24 under pre-AIA  35 U.S.C. § 102(b) as being anticipated by JP '806 because claims 23 and 24 are examined as the hydrated cement product comprising ruptured microcapsules only. As discussed above, claims 23 and 24 as amended do not merely recite the hydrated cement product comprising ruptured microcapsules only. Therefore, claims 23 and 24 are novel over JP '806. 
The Examiner respectfully submits that the claims recite that one or more microcapsules are ruptured. Thus, the claims do not exclude all the microcapsules being ruptured. Thus, JP’806 teaching is read on the claimed hydrated cement product. JP’806 discloses the hydrated cement product comprising ruptured microcapsule film and repairing liquid filled in the cracks. Please note there is no upper limit of the number of the ruptured microcapsule in the claims. Thus the, JP’806 product is read on the claimed product. It is noted that claims are product-by-process claims. Eventhough product-by- process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 77F.2d 695, 698,227 USPQ 964,966 (Fed. Cir. 1985) (citations omitted).
Applicant traverses the rejection of claims 11, 13-15, 17, and 20-24 under 35 U.S.C. § 103(a) as being unpatentable over US20060169180, further in view of JP10194806. The applicant argues that US20060169180 and JP '806 do not teach or suggest forming a plurality of microcapsules by chemical synthesis including emulsified reaction, the microcapsule material encapsulating the fluid which includes an aqueous mending agent and being formed with no openings in the microcapsule material by chemical synthesis including emulsified reaction or that the microcapsules are incorporated in a hydrated cement and the microcapsule material of one or more of the microcapsules are ruptured to release the aqueous mending agent. Nor do they teach or suggest that the aqueous mending agent forms covalent bonds with the hydrated cement in the one or more cracks. Claim 11 as amended recites that the microcapsule material encapsulating the fluid which includes an aqueous mending agent is formed with no openings in the microcapsule material by chemical synthesis including emulsified reaction. JP '806 does not teach or suggest the structure of the microcapsules including microcapsule material formed by chemical synthesis including emulsified reaction to have no openings for encapsulating the fluid which includes an aqueous mending agent. US20060169180 discloses hollow fibers each having a length and a cross-sectional configuration with open end(s). The hollow fibers do not have microcapsule material formed with no openings by chemical synthesis including emulsified reaction. Instead of chemically synthesized microcapsules encapsulating a solution as formed, the hollow fibers are physical entities that are filled with a solution. See, e.g., US20060169180 at Abstract and paragraphs [0063] and [0074]. As such, US20060169180 teaches away from the present invention. 
The Examiner respectfully submits that the claimed microcapsule can be all ruptured as set forth above. The Examiner respectfully submits that US20060169180 discloses that means for permitting selective release of the modifying agent in response to the external stimulus may be provided. Illustrative examples include the selectively removable or dissolvable coatings which give way to permit leakage of the modifying agent in response to, for example, stimuli such as heating, cooling, loading, impacting, cracking, water infusion, chloride infusion, alkalinity changes, acidity changes, acoustic excitation, low frequency wave excitations, hydrostatic pressure, rolling pressure, light sensitivity or laser excitation, or the like. Electrical currents, voltages, electrorheological excitation, radiation, or other energetic stimuli may also be employed or effective to permit or cause selective release of the modifying agent or agents from the fibers. (Abstract, [0075]). Thus, it is reasonable to expect that modifying agent would release from one or some of the hollow fiber (read on the microcapsule). The modifying agent within the hollow fiber is released into the vicinity of the crack in the cementitious matrix to fill the void and eventually cure to rebond the fiber to the matrix and repair the fiber to itself ([0097]). US20060169180 discloses that the hollow fibers may be closed off or even coated to provide a way to keep the modifying agent in the fibers until the appropriate time for selective release occurs (abstract). US20060169180 discloses that the hollow fibers comprise polyurethane (claim 4). It is noted that claims are product-by-process claims. Eventhough product-by- process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 77F.2d 695, 698,227 USPQ 964,966 (Fed. Cir. 1985) (citations omitted). JP’806 discloses the aqueous mending agent.
The applicant argues that Independent claim 20 is directed to a hydrated cement product comprising cement, water, and a plurality of microcapsules incorporated into a hydrated cement of the cement and water to form the hydrated cement product. The microcapsules each consist of a microcapsule material and a fluid encapsulated by the microcapsule material. The microcapsule material consists of at least one selected from the group consisting of polyurethane, urea-formaldehyde polymer, polystyrene, polyamide, and gelatin. The microcapsule material encapsulates the fluid which includes an aqueous mending agent and is formed with no openings in the microcapsule material by chemical synthesis including emulsified reaction. The applicant argues that US20060169180 and JP '806 do not teach or suggest that a plurality of microcapsules encapsulating a fluid including an aqueous mending agent are incorporated in a hydrated cement. Nor do they teach or suggest that the microcapsule material consists of at least one selected from the group consisting of polyurethane, urea-formaldehyde polymer, polystyrene, polyamide, and gelatin. They further fail to teach or suggest that the aqueous mending agent flows to the one or more cracks to form covalent bonds with the hydrated cement in the one or more cracks as recited in claim 23 and that one of more of the plurality of microcapsules are ruptured to release the aqueous mending agent to flow to the one or more cracks as recited in claim 24, for instance. The applicant argues that claim 20 as amended recites that the microcapsule material encapsulating the fluid which includes an aqueous mending agent is formed with no openings in the microcapsule material by chemical synthesis including emulsified reaction. As discussed above in connection with claim 11, JP '806 does not teach or suggest the structure of the microcapsules formed by chemical synthesis including emulsified reaction and US20060169180 discloses hollow fibers which do not have microcapsule material formed with no openings by chemical synthesis including emulsified reaction. 
The Examiner respectfully submits that the claimed microcapsule can be all ruptured as set forth above and US20060169180 discloses that the hollow fibers comprise polyurethane (claim 4). US20060169180 discloses that the hollow fibers may be closed off or even coated to provide a way to keep the modifying agent in the fibers until the appropriate time for selective release occurs (abstract). US20060169180 discloses that means for permitting selective release of the modifying agent in response to the external stimulus may be provided. Illustrative examples include the selectively removable or dissolvable coatings which give way to permit leakage of the modifying agent in response to, for example, stimuli such as heating, cooling, loading, impacting, cracking, water infusion, chloride infusion, alkalinity changes, acidity changes, acoustic excitation, low frequency wave excitations, hydrostatic pressure, rolling pressure, light sensitivity or laser excitation, or the like. Electrical currents, voltages, electrorheological excitation, radiation, or other energetic stimuli may also be employed or effective to permit or cause selective release of the modifying agent or agents from the fibers. (Abstract, [0075]). Thus, it is reasonable to expect that modifying agent would release from one or some of the hollow fiber (read on the microcapsule). The modifying agent within the hollow fiber is released into the vicinity of the crack in the cementitious matrix to fill the void and eventually cure to rebond the fiber to the matrix and repair the fiber to itself ([0097]). The Examiner respectfully submits that the claims are drawn to a product not a process of making or using the product. It is noted that claims are product-by-process claims. Eventhough product-by- process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 77F.2d 695, 698,227 USPQ 964,966 (Fed. Cir. 1985) (citations omitted). JP’806 discloses the aqueous mending agent.
Applicant traverses the rejection of claims 11, 13, 15, 17, and 20-25 under 35 U.S.C. § 103(a) as being unpatentable over US20060169180, further in view of DE3036605 ("DE '605").The applicant argues that US20060169180 and DE '605 do not teach or suggest, at least, that a plurality of microcapsules encapsulating a fluid including an aqueous mending agent are incorporated in a hydrated cement and the microcapsule material of one or more of the microcapsules are ruptured to release the aqueous mending agent. Nor do they teach or suggest that the aqueous mending agent forms covalent bonds with the hydrated cement in the one or more cracks. They further fail to teach or suggest the structure of the microcapsules, formed by chemical synthesis including emulsified reaction, to have microcapsule material formed with no openings. 
The Examiner respectfully submits that US20060169180 discloses that means for permitting selective release of the modifying agent in response to the external stimulus may be provided. Illustrative examples include the selectively removable or dissolvable coatings which give way to permit leakage of the modifying agent in response to, for example, stimuli such as heating, cooling, loading, impacting, cracking, water infusion, chloride infusion, alkalinity changes, acidity changes, acoustic excitation, low frequency wave excitations, hydrostatic pressure, rolling pressure, light sensitivity or laser excitation, or the like. Electrical currents, voltages, electrorheological excitation, radiation, or other energetic stimuli may also be employed or effective to permit or cause selective release of the modifying agent or agents from the fibers. (Abstract, [0075]). Thus, it is reasonable to expect that modifying agent would release from one or some or  all of the hollow fiber(read on the microcapsule). The modifying agent within the hollow fiber is released into the vicinity of the crack in the cementitious matrix to fill the void and eventually cure to rebond the fiber to the matrix and repair the fiber to itself ([0097]). US20060169180 discloses that the hollow fibers may be closed off or even coated to provide a way to keep the modifying agent in the fibers until the appropriate time for selective release occurs (abstract). US20060169180 discloses that the hollow fibers comprise polyurethane (claim 4). US20060169180 discloses that the hollow fibers may be closed off or even coated to provide a way to keep the modifying agent in the fibers until the appropriate time for selective release occurs (abstract). DE’605 discloses  the aqueous mending agent.
The applicant argues that with regard to claim 20, US20060169180 and DE '605 do not teach or suggest that a plurality of microcapsules encapsulating a fluid including an aqueous mending agent are incorporated in a hydrated cement. Nor do they teach or suggest that the microcapsule material consists of at least one selected from the group consisting of polyurethane, urea-formaldehyde polymer, polystyrene, polyamide, and gelatin. They further fail to teach or suggest the structure of the microcapsules, formed by chemical synthesis including emulsified reaction, to have microcapsule material formed with no openings. The references do not teach or suggest that the aqueous mending agent flows to the one or more cracks to form covalent bonds with the hydrated cement in the one or more cracks as recited in claim 23 and that one of more of the plurality of microcapsules are ruptured to release the aqueous mending agent to flow to the one or more cracks as recited in claim 24, for instance. 
The Examiner respectfully submits that the microcapsules in claims 23 - 24 can  be  all ruptured explained set forth above. US20060169180 discloses that means for permitting selective release of the modifying agent in response to the external stimulus may be provided. Illustrative examples include the selectively removable or dissolvable coatings which give way to permit leakage of the modifying agent in response to, for example, stimuli such as heating, cooling, loading, impacting, cracking, water infusion, chloride infusion, alkalinity changes, acidity changes, acoustic excitation, low frequency wave excitations, hydrostatic pressure, rolling pressure, light sensitivity or laser excitation, or the like. Electrical currents, voltages, electrorheological excitation, radiation, or other energetic stimuli may also be employed or effective to permit or cause selective release of the modifying agent or agents from the fibers (Abstract, [0075]). Thus, it is reasonable to expect that modifying agent would release from one or some or all of the hollow fibers (read on the microcapsule). The modifying agent within the hollow fiber is released into the vicinity of the crack in the cementitious matrix to fill the void and eventually cure to rebond the fiber to the matrix and repair the fiber to itself ([0097]). US20060169180 discloses that the hollow fibers comprise polyurethane (claim 4). US20060169180 discloses that the hollow fibers may be closed off or even coated to provide a way to keep the modifying agent in the fibers until the appropriate time for selective release occurs (abstract). DE’605 discloses the aqueous mending agent. 
The Applicant states that : New independent claim 26 is directed to a hydrated cement product in which the hydrated cement of the cement and water includes one or more cracks, a plurality of microcapsules have microcapsule material encapsulating a fluid which includes an aqueous mending agent and being formed with no openings in the microcapsule material by chemical synthesis including emulsified reaction, and one to some of the plurality of microcapsules, which are incorporated in the hydrated cement of the cement and water, are ruptured to release the aqueous mending agent to flow to the one or more cracks to form covalent bonds with the hydrated cement of the cement and water in the one or more cracks. As discussed above, the references do not teach or suggest at least, these recited features. Nor do they teach or suggest the additional feature that the microcapsules as formed by chemical synthesis including emulsified reaction include spherical microcapsule material encapsulating the fluid including the aqueous mending agent, as recited in claim 27. The references further fail to teach or suggest that the microcapsules are formed by chemical synthesis of sorbitan trioleate, polyethyleneglycol (PEG), toluene, methylene diiosocyanate, dibutyl tin dilaureate, and water, as recited in claim 28. 
The Examiner respectfully submits that the claims are drawn to a product not a process of making or using the product. It is noted that claims are product-by-process claims. Eventhough product-by- process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 77F.2d 695, 698,227 USPQ 964,966 (Fed. Cir. 1985) (citations omitted). US20060169180 discloses that means for permitting selective release of the modifying agent in response to the external stimulus may be provided. Illustrative examples include the selectively removable or dissolvable coatings which give way to permit leakage of the modifying agent in response to, for example, stimuli such as heating, cooling, loading, impacting, cracking, water infusion, chloride infusion, alkalinity changes, acidity changes, acoustic excitation, low frequency wave excitations, hydrostatic pressure, rolling pressure, light sensitivity or laser excitation, or the like. Electrical currents, voltages, electrorheological excitation, radiation, or other energetic stimuli may also be employed or effective to permit or cause selective release of the modifying agent or agents from the fibers (Abstract, [0075]). Thus, it is reasonable to expect that modifying agent would release from one or some of the hollow fiber (read on the microcapsule). The modifying agent within the hollow fiber is released into the vicinity of the crack in the cementitious matrix to fill the void and eventually cure to rebond the fiber to the matrix and repair the fiber to itself ([0097]). US20060169180 discloses that the hollow fibers comprise polyurethane (claim 4). Although fiber materials are preferred, other container-like smart release structures or vessels may be provided for special end uses ([0064]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the fiber shape, as such modification would involve a mere change in configuration.  It has been held that a change in configuration of shape is obvious, absent persuasive evidence that a particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). US20060169180 discloses that the hollow fibers may be closed off or even coated to provide a way to keep the modifying agent in the fibers until the appropriate time for selective release occurs (abstract).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUANGYI ABU ALI whose telephone number is (571)272-6453. The examiner can normally be reached Monday - Friday, 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571)270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHUANGYI ABU ALI/Primary Examiner, Art Unit 1731